Citation Nr: 0838557	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for varicose veins of the right leg.

2.  Entitlement to restoration of a 20 percent disability 
rating for varicose veins of the left leg.

3.  Entitlement to a disability rating higher than 20 percent 
for varicose veins of the right leg.

4.  Entitlement to a disability rating higher than 20 percent 
for varicose veins of the left leg.

5.  Entitlement to a compensable disability rating for 
fibrocystic mastitis.

6.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected 
disabilities.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In particular, the RO denied the 
veteran's claim for service connection for major depressive 
disorder, denied her petition to reopen his claim for service 
connection for degenerative disc disease lumbar spine, 
reduced his ratings from 20 percent to 10 percent for 
varicose veins in each lower extremity, and denied her claim 
for a TDIU.  

The appellant testified at a video-conference hearing before 
the undersigned Acting Veterans Law Judge in November 2007.  
A transcript from that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for major 
depressive disorder, an increased rating for fibrocystic 
mastitis, and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's 20 percent disability ratings for her 
service-connected bilateral varicose veins were in effect 
from December 4, 2001 to June 1, 2007, a period of more than 
five years.  

2.  The October 2006 rating decision that proposed to reduce 
the veteran's ratings for varicose veins from 20 percent to 
10 percent, and the March 2007 rating decision that reduced 
the ratings, reflect that the RO failed to consider the 
provisions of 38 C.F.R. § 3.344.

3.  The veteran's bilateral varicose veins are manifested by 
pain, numbness, tingling, heaviness, and fatigue, all of 
which are exacerbated by prolonged standing or walking, but 
there is no evidence of any edema, stasis pigmentation, or 
eczema.    

4.  An unappealed May 2000 rating decision denied service 
connection for degenerative disc disease of the lumbar spine 
with radiating leg pain on the basis that no medical evidence 
related this disability to service.

5.  The additional evidence received since that May 2000 
rating decision still does not suggest the veteran's 
degenerative disc disease of the lumbar spine is related to 
her military service.


CONCLUSIONS OF LAW

1.  Since the reduction of the ratings for the bilateral 
varicose veins from 20 percent to 10 percent was not in 
accordance with law, the 20 percent rating for each 
disability is restored effective July 1, 2007.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 
4.13 (2008).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 4.1-4.14,  4.104, 
Diagnostic Code 7120 (2008). 

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 4.1-4.14,  4.104, 
Diagnostic Code 7120 (2008). 

4.  The May 2000 rating decision that denied service 
connection for degenerative disc disease of the lumbar spine 
with radiating leg pain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

5.  New and material evidence has not been received to reopen 
the claim for degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in July 2006, August 2006, and September 2006.  
These letters informed the veteran of the evidence required 
to substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  The 
August 2006 letter also notified the veteran of the 
requirements outlined in Dingess, supra. 

The August 2006 letter also complies with the Court's holding 
in Kent, supra, in that it included the criteria for 
reopening the previously denied claim of entitlement to 
service connection for a low back disorder, the criteria for 
establishing service connection, and information concerning 
why that claim was previously denied in May 2000.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection for degenerative disc disease of the 
lumbar spine that were found insufficient in the previous 
denial of that claim.  

With respect to her increased-rating claims, while the notice 
letters do not appear to strictly comply with the Court's 
holding in Vazquez, supra, the Board finds that she is not 
prejudiced by this.  It is important to keep in mind that she 
is represented by a private attorney, who the Board presumes 
has a comprehensive knowledge of VA laws and regulations, 
including those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and her attorney were 
provided copies of the rating decisions at issue on appeal, 
appropriate SOCs, and SSOCs, all of which combined to inform 
her of the evidence considered, a summary of adjudicative 
actions, all pertinent laws and regulations, including the 
criteria for evaluation of the veteran's varicose veins, and 
an explanation for the decision reached.  All of this 
demonstrates actual knowledge on the part of the veteran and 
her representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge of the type evidence needed to 
support her claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  With respect to the claim 
involving new and material evidence, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, the RO requested all medical records 
identified by the veteran and her representative.  It also 
appears that the RO obtained all relevant medical records 
identified by the veteran and her representative.  The 
veteran was afforded VA examinations to determine the nature 
and severity of her varicose veins.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.             § 3.159(c)(4).

II. Entitlement to Restoration of the 
Prior 20 Percent Ratings for Varicose 
Veins of the Right and Left Legs.

In March 1998, the RO granted service connection for 
bilateral varicose veins and assigned a 10 percent disability 
rating for each extremity under 38 C.F.R. § 4.104 Diagnostic 
Code (DC) 7120.  Then, in November 2002, the RO increased 
each rating to the 20 percent level, effective December 4, 
2001.  

In July 2006, the veteran applied for an increased rating for 
her service-connected bilateral varicose veins.  In October 
2006, however, instead of increasing these ratings, the RO 
proposed to reduce both ratings from 20 percent to 10 
percent.  The RO informed the veteran that she had 60 days to 
submit additional evidence to show that the reductions should 
not be made.  Then, in March 2007, the RO reduced the 
veteran's ratings to 10 percent, effective June 1, 2007.  The 
veteran now contends that her previous 20 percent rating 
should be restored.  For the reasons set forth below, the 
Board agrees that the 20 percent ratings should be restored.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2008); Brown v. Brown, 5 Vet. App. 
413 (1993).  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2008).

The provisions also mandate that VA rating reductions be 
based upon review of the entire history of the veteran's 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Such review requires VA to ascertain whether the entire 
record reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case, VA must determine that an improvement in a 
disability has actually occurred and that the improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Faust v. West, 13 Vet. App. 342 (2000).

For ratings that have continued for long periods at the same 
level (five years or more), VA benefits recipients are 
afforded greater protections, which are set forth in 38 
C.F.R. § 3.344.  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
Accordingly, a veteran's disability rating shall not be 
reduced unless the RO finds: (1) based on a review of the 
entire record, the examination forming the basis for the 
reduction is full and complete and at least as full and 
complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding 
of material improvement; and (3) it is reasonably certain 
that the material improvement found will be maintained under 
the ordinary conditions of life.  38 C.F.R. § 3.344; Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288 (1999).

Applying the above criteria to the facts of this case, the 
Board finds that the RO failed to comply with all of the 
applicable regulations when it reduced the veteran's 
disability ratings for bilateral varicose veins from 20 
percent to 10 percent.  The record demonstrates that both 20 
percent ratings were in effect from December 4, 2001, until 
June 1, 2007, a period of more than five years.  Therefore, 
the RO was not only required to provide the veteran with 
notice under 38 C.F.R. § 3.105(e), but was also required to 
make additional findings under 38 C.F.R. § 3.344.  But in the 
October 2006 and March 2007 rating decisions, the RO did not 
discuss whether the examinations that formed the basis of the 
decision to reduce the veteran's ratings were full and 
complete.  The RO also failed to note whether it was 
reasonably certain that the veteran's "improvement" could 
be maintained under the ordinary conditions of life.  

Accordingly, the Board finds that, since the October 2006 and 
March 2007 rating decisions are void ad initio, the 20 
percent ratings assigned for the veteran's service-connected 
bilateral varicose veins must be restored, effective July 1, 
2007.

III.  Entitlement to Disability Ratings 
Higher than 20 Percent For Varicose Veins 
of the Right and Left Legs

Since the Board has restored the prior 20 percent ratings for 
the veteran's varicose veins of the right and left legs, it 
must now determine whether she is entitlement to a disability 
rating higher than 20 percent for either leg.  After 
carefully reviewing the evidence of records, the Board finds 
no basis to grant either claim. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the Board must consider whether a staged rating is 
warranted for any part of the period under consideration.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3. 

The veteran's bilateral varicose veins of the right and left 
legs have been rated under DC 7120, with a 20 percent rating 
assigned for each lower extremity.  A 20 percent rating is 
assigned under this code for varicose veins with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  The next higher rating of 40 percent requires 
varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose 
veins with findings of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  And lastly, a 100 percent rating is assigned for 
varicose veins with findings of massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, DC 7120

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the veteran's varicose veins in either lower 
extremity.  The only medical evidence for consideration 
includes an August 2006 VA examination report, which makes no 
reference to stasis pigmentation or eczema in either leg, as 
required for the next higher rating of 40 percent.

During that examination, the veteran reported that her 
disability causes constant pain, numbness, tingling, 
heaviness, and fatigue, all of which are exacerbated by 
prolonged standing or walking.  Of particular relevance, 
however, she specifically denied swelling in either leg.  A 
physical examination revealed visible superficial veins which 
were small and slightly palpable overlying the popliteal 
fossa and the posterior medial aspect of both thighs.  
However, there was no edema, ulcers, eczema, or stasis 
pigmentation.  In light of these findings - particularly the 
absence of edema, stasis pigmentation, eczema, and ulceration 
- there is simply no basis to assign a disability rating 
higher than 20 percent for varicose veins involving the right 
and left lower extremities.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to disability ratings higher than 20 percent 
for her service-connected varicose veins of the right and 
left legs.  And as the preponderance of the evidence is 
against her claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 


IV. New and Material Evidence To Reopen a Claim for 
Service Connection for Degenerative Disc Disease of 
the Lumbar Spine

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim for service 
connection before reaching the merits of the claim.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R.  §§ 3.160(d), 20.302, 
20.1103.  Under VA law, a finally adjudicated claim may only 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the present case, the appellant first submitted a claim 
for service connection for a back condition in August 1999.  
Service connection may be awarded by showing that she 
currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Although the record established that the veteran had a 
diagnosis of degenerative disc disease of the lumbar spine, 
it did not show that the condition was incurred in or 
aggravated by her active military service.  Hence, RO denied 
the claim in a May 2000 rating decision.  The veteran 
perfected an administrative appeal by submitting a notice of 
disagreement in August 2000 and, after the RO issued a 
statement of the case, a VA Form 9 in December 2000.  
38 C.F.R. § 20.200.  In a letter dated May 2001, however, the 
veteran withdrew her appeal.  38 C.F.R. § 20.204.  Thus, the 
May 2000 RO decision became a finally adjudicated claim. 

The veteran applied to reopen her claim for service 
connection for a low back condition in July 2006.  In support 
of her claim, she submitted VA outpatient treatment records 
that show her continued treatment for a low back condition.  
None of the newly submitted records, however, indicates that 
her low back condition had its origins in service.  Since the 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim, the Board finds that 
none of these records can be considered new and material 
evidence.  38 C.F.R. § 3.156(a).  

In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of her claim.  But these statements appear to be 
cumulative of evidence considered at the time of the May 2000 
decision.  In any event, the Board emphasizes that statements 
provided by the veteran are not material within the meaning 
of 38 C.F.R. § 3.156.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (holding that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection).

As a whole, the evidence received since the May 2000 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material with respect to 
the veteran's claim for service connection for degenerative 
disc disease of the lumbar spine.  Accordingly the May 2000 
rating decision remains final and the appeal is denied.


ORDERS

The prior 20 percent disability rating for varicose veins of 
the right leg is restored, but a disability rating higher 
than 20 percent is denied. 

The prior 20 percent disability rating for varicose veins of 
the left leg is restored, but a disability rating higher than 
20 percent is denied. 

The petition to reopen the claim for service connection for 
degenerative disc disease of the lumbar spine is denied.


						(CONTINUED ON NEXT PAGE)




REMAND

The Board finds that additional development is needed before 
it can adjudicate her claims involving service connection for 
major depressive disorder, an increased rating for 
fibrocystic mastitis, and a TDIU.

The veteran testified at her Board hearing that she underwent 
surgery to remove a cyst from her left breast in August 2007.  
The file shows that the veteran had a mass in her left breast 
biopsied in August 2007, but does not contain the actual 
surgical records pertaining to that resection.  Hence, the 
Board finds that the issue must be remanded so that those 
records may be obtained.   See 38 U.S.C.A. § 5103A(b) (West 
Supp. 2005); 38 C.F.R. § 3.159(c)(1) (2007); Caffrey, 6 Vet. 
App. at 381 (the duty to assist includes obtaining private 
and VA medical records to which a reference has been made.)

The Board also finds that a VA examination is needed to 
determine whether the veteran's major depressive disorder was 
caused or aggravated by a service-connected disability - in 
particular her varicose veins.  See 38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes 
that a March 2003 VA treatment record indicates that the 
veteran's depressive symptoms may be caused by chronic pain 
associated with her legs and back.  This record thus suggests 
that her depression may be related her service-connected 
varicose veins.  

Since this opinion is speculative and does not specifically 
relate the veteran's depression to her service-connected 
varicose veins, this opinion is not sufficient to grant 
service connection for major depressive disorder.  
Nevertheless, this record is sufficient to trigger VA's duty 
to secure a medical opinion on the question as to whether the 
veteran's depression was caused or aggravated by her service-
connected varicose veins.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R.                      § 3.159(c)(4); see also McLendon, 
20 Vet. App. 79 (2006).

The Board also finds that the claim of entitlement to a TDIU 
is inextricably intertwined with the claims involving service 
connection for major depressive disorder and an increased 
rating for fibrocystic mastitis.  Since the veteran does not 
presently meet the percentage requirements for a total 
disability rating, any potential grant of service connection 
and increased rating may bear significantly on her TDIU 
claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(TDIU claim predicated on a particular service-connected 
condition is inextricably intertwined with an increased 
rating claim regarding the same condition).  Therefore, the 
veteran's TDIU claim must be referred back to the RO for 
adjudication after the requirements of this remand have been 
met. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the name and 
address and the necessary authorization for 
the physician who performed surgery on her 
left breast in August 2007.  Then, obtain 
the veteran's treatment records from that 
physician.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

2.  Schedule the veteran for an appropriate 
VA psychiatric examination for the purpose 
of ascertaining the nature and cause of her 
depressive symptoms.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's depression 
is due to or aggravated by her service-
connected disabilities.  The examiner 
should give a complete rationale for the 
opinion.  

3.  Then readjudicate the claims involving 
service connection for major depressive 
disorder, an increased rating for 
fibrocystic mastitis, and a TDIU.  If any 
claim is not granted to the veteran's 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


